     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )         CRIMINAL ACTION NO.
        v.                             )           2:18cr243-MHT
                                       )                (WO)
WILLIAM DCORY MAURICE                  )
EASTERLY                               )


                            OPINION AND ORDER

      Defendant William Dcory Maurice Easterly moved to

suppress      evidence       and     statements       seized    during    a

traffic      stop     and    subsequent      search     of    his   vehicle

without a warrant.             This case is before the court on

the    recommendation         of    the    United   States     Magistrate

Judge    that    Easterly’s        motion   to    suppress     be   denied.

Also before the court are Easterly’s objections to the

recommendation.         Upon an independent and de novo review

of    the    record,        including      the    transcripts       of   all

hearings,       the    court       concludes     that   the    objections

should be overruled and the recommendation adopted.

      Accordingly, it is ORDERED as follows:

      (1) The objections (doc. no. 189) are overruled.
    (2) The   recommendation     of    the     United     States

Magistrate Judge (doc. no. 177) is adopted.

    (3) The   motion   to   suppress   (doc.    no.     100)   is

denied.

    DONE, this the 17th day of December, 2018.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
